200 F.3d 1222 (9th Cir. 2000)
B.J. CARNEY INDUSTRIES INC., Petitioner,v.UNITED STATES ENVIRONMENTAL PROTECTION AGENCY, Respondent.
No. 98-70315
UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
Filed February 4, 2000

Before: William C. Canby, Jr., Melvin Brunetti and Diarmuid F. O'Scannlain, Circuit Judges.

ORDER

1
The parties have notified the court that the matter has been settled. In light of the settlement, Petitioner's motion to withdraw the petition for rehearing and petition for rehearing en banc is GRANTED. The appeal is dismissed as MOOT. Our prior opinion, reported at 192 F.3d 917, is hereby VACATED